 



Exhibit 10.1
FORRESTER RESEARCH, INC.
2006 EQUITY INCENTIVE PLAN


1. DEFINED TERMS

      Exhibit A, which is incorporated by reference, defines the terms used in
the Plan and sets forth certain operational rules related to those terms.


2. PURPOSE

      The Plan has been established to advance the interests of the Company by
providing for the grant to Participants of Stock-based Awards.


3. ADMINISTRATION

      The Administrator has discretionary authority, subject only to the express
provisions of the Plan, to interpret the Plan; determine eligibility for and
grant Awards; determine, modify or waive the terms and conditions of any Award;
prescribe forms, rules and procedures; and otherwise do all things necessary to
carry out the purposes of the Plan. In the case of any Award intended to be
eligible for the performance-based compensation exception under Section 162(m),
the Administrator will exercise its discretion consistent with qualifying the
Award for that exception. Determinations of the Administrator made under the
Plan will be conclusive and will bind all parties.


4. LIMITS ON AWARDS UNDER THE PLAN

      (a) Number of Shares. The number of shares of Stock available for delivery
in satisfaction of Awards under the Plan shall be determined in accordance with
this Section 4(a).


        (1) Subject to Section 7(b), the maximum number of shares of Stock that
may be delivered in satisfaction of Awards under the Plan shall be four million
three hundred fifty thousand (4,350,000) plus the number (not to exceed two and
one-half million (2,500,000)) of unused Prior Plan shares. For purposes of the
preceding sentence, shares of Stock shall be unused Prior Plan shares (i) if
they were subject to awards under the Prior Plan, other than restricted stock
awards, that were outstanding on the day preceding the Effective Date to the
extent such Prior Plan awards are exercised or are satisfied, or terminate or
expire, on or after the Effective Date without the delivery of such shares, or
(ii) if they were outstanding on the day preceding the Effective Date as
restricted stock awards under the Prior Plan and are thereafter forfeited. The
number of shares of Stock delivered in satisfaction of an Award shall be, for
purposes of the first sentence of this Section 4(a)(1), the number of shares of
Stock subject to the Award reduced by the number of shares of Stock (a) withheld
by the Company in payment of the exercise price of the Award or in satisfaction
of tax withholding requirements with respect to the Award, or (b) awarded under
the Plan as Restricted Stock but thereafter forfeited, or (c) made subject to an
Award that is exercised or satisfied, or that terminates or expires, without the
delivery of such shares.           (2) To the extent consistent with the
requirements of Section 422 and with other applicable legal requirements
(including applicable stock exchange or Nasdaq requirements), Stock issued under
awards of an acquired company that are converted, replaced, or adjusted in
connection with the acquisition shall not reduce the number of shares available
for Awards under the Plan.

      (b) Type of Shares. Stock delivered by the Company under the Plan may be
authorized but unissued Stock or previously issued Stock acquired by the
Company. No fractional shares of Stock will be delivered under the Plan.
      (c) Section 162(m) Limits. The maximum number of shares of Stock for which
Stock Options may be granted to any person in any calendar year and the maximum
number of shares of Stock subject to SARs

A-1



--------------------------------------------------------------------------------



 



granted to any person in any calendar year will each be one million (1,000,000).
The maximum number of shares subject to other Awards granted to any person in
any calendar year will be one million (1,000,000) shares. The foregoing
provisions will be construed in a manner consistent with Section 162(m).


5. ELIGIBILITY AND PARTICIPATION

      The Administrator will select Participants from among those key Employees
and consultants and advisors to, the Company or its Affiliates who, in the
opinion of the Administrator, are in a position to make a significant
contribution to the success of the Company and its Affiliates. Eligibility for
ISOs is limited to employees of the Company or of a “parent corporation” or
“subsidiary corporation” of the Company as those terms are defined in
Section 424 of the Code.


6. RULES APPLICABLE TO AWARDS

      (a) All Awards


        (1) Award Provisions. The Administrator will determine the terms of all
Awards, subject to the limitations provided herein. By accepting any Award
granted hereunder, the Participant agrees to the terms of the Award and the
Plan. Notwithstanding any provision of this Plan to the contrary, awards of an
acquired company that are converted, replaced or adjusted in connection with the
acquisition may contain terms and conditions that are inconsistent with the
terms and conditions specified herein, as determined by the Administrator.    
      (2) Term of Plan. No Awards may be made after the tenth anniversary of
date of adoption (minus one day), 2016, but previously granted Awards may
continue beyond that date in accordance with their terms.          
(3) Transferability. ISOs may not be transferred other than by will or the laws
of descent and distribution and may be exercised, during the lifetime of the
Participant to whom they were awarded, only by that Participant. Other Awards
may be transferred during a Participant’s lifetime only on a gratuitous basis
and then only to the extent, if any, determined by the Administrator.          
(4) Vesting, Etc. The Administrator may determine the time or times at which an
Award will vest or become exercisable and the terms on which an Award requiring
exercise will remain exercisable. Without limiting the foregoing, the
Administrator may at any time accelerate the vesting or exercisability of an
Award, regardless of any adverse or potentially adverse tax consequences
resulting from such acceleration. Unless the Administrator expressly provides
otherwise, however, the following rules will apply: immediately upon the
cessation of the Participant’s Employment, each Award requiring exercise that is
then held by the Participant or by the Participant’s permitted transferees, if
any, will cease to be exercisable and will terminate, and all other Awards that
are then held by the Participant or by the Participant’s permitted transferees,
if any, to the extent not already vested will be forfeited, except that:



        (A) subject to (B) and (C) below, all Stock Options and SARs held by the
Participant or the Participant’s permitted transferees, if any, immediately
prior to the cessation of the Participant’s Employment, to the extent then
exercisable, will remain exercisable for the lesser of (i) a period of three
months or (ii) the period ending on the latest date on which such Stock Option
or SAR could have been exercised without regard to this Section 6(a)(4), and
will thereupon terminate;           (B) all Stock Options and SARs held by a
Participant or the Participant’s permitted transferees, if any, immediately
prior to the Participant’s death, to the extent then exercisable, will remain
exercisable for the lesser of (i) the one year period ending with the first
anniversary of the Participant’s death or (ii) the period ending on the latest
date on which such Stock Option or SAR could have been exercised without regard
to this Section 6(a)(4), and will thereupon terminate; and           (C) all
Stock Options and SARs held by a Participant or the Participant’s permitted
transferees, if any, immediately prior to the cessation of the Participant’s
Employment will immediately terminate upon such cessation if the Administrator
in its sole discretion determines that

A-2



--------------------------------------------------------------------------------



 



  such cessation of Employment has resulted for reasons which cast such
discredit on the Participant as to justify immediate termination of the Award.



        (5) Taxes. The Administrator will make such provision for the
withholding of taxes as it deems necessary. The Administrator may, but need not,
hold back shares of Stock from an Award or permit a Participant to tender
previously owned shares of Stock in satisfaction of tax withholding requirements
(but not in excess of the minimum withholding required by law).          
(6) Dividend Equivalents, Etc. The Administrator may provide for the payment of
amounts in lieu of cash dividends or other cash distributions with respect to
Stock subject to an Award. Any entitlement to dividend equivalents or similar
entitlements shall be established and administered consistent either with
exemption from, or compliance with, the requirements of Section 409A to the
extent applicable.           (7) Rights Limited. Nothing in the Plan will be
construed as giving any person the right to continued employment or service with
the Company or its Affiliates, or any rights as a stockholder except as to
shares of Stock actually issued under the Plan. The loss of existing or
potential profit in Awards will not constitute an element of damages in the
event of termination of Employment for any reason, even if the termination is in
violation of an obligation of the Company or Affiliate to the Participant.    
      (8) Section 162(m). This Section 6(a)(8) applies to any Performance Award
intended to qualify as performance-based for the purposes of Section 162(m)
other than a Stock Option or SAR. In the case of any Performance Award to which
this Section 6(a)(8) applies, the Plan and such Award will be construed to the
maximum extent permitted by law in a manner consistent with qualifying the Award
for such exception. With respect to such Performance Awards, the Administrator
will preestablish, in writing, one or more specific Performance Criteria no
later than 90 days after the commencement of the period of service to which the
performance relates (or at such earlier time as is required to qualify the Award
as performance-based under Section 162(m)). Prior to grant, vesting or payment
of the Performance Award, as the case may be, the Administrator will certify
whether the applicable Performance Criteria have been attained and such
determination will be final and conclusive. No Performance Award to which this
Section 6(a)(8) applies may be granted after the first meeting of the
stockholders of the Company held in 2011 until the listed performance measures
set forth in the definition of “Performance Criteria” (as originally approved or
as subsequently amended) have been resubmitted to and reapproved by the
stockholders of the Company in accordance with the requirements of
Section 162(m) of the Code, unless such grant is made contingent upon such
approval.

      (b) Awards Requiring Exercise


        (1) 409A Exemption. Except as the Administrator otherwise determines, no
Award requiring exercise shall have deferral features, or shall be administered
in a manner, that would cause such Award to fail to qualify for exemption from
Section 409A.           (2) Time And Manner Of Exercise. Unless the
Administrator expressly provides otherwise, an Award requiring exercise by the
holder will not be deemed to have been exercised until the Administrator
receives a notice of exercise (in form acceptable to the Administrator) signed
by the appropriate person and accompanied by any payment required under the
Award. If the Award is exercised by any person other than the Participant, the
Administrator may require satisfactory evidence that the person exercising the
Award has the right to do so.           (3) Exercise Price. The exercise price
(or the base value from which appreciation is to be measured) of each Award
requiring exercise shall be not less than 100% of the fair market value of the
Stock subject to the Award, determined as of the date of grant, or such higher
amount as the Administrator may determine in connection with the grant. Fair
market value shall be determined by the Administrator consistent with the
requirements of Section 422 and Section 409A, as applicable. No such Award, once
granted, may be repriced other than in accordance with the applicable
stockholder approval requirements of Nasdaq.

A-3



--------------------------------------------------------------------------------



 





        (4) Payment Of Exercise Price. Where the exercise of an Award is to be
accompanied by payment, the Administrator may determine the required or
permitted forms of payment, subject to the requirements of this paragraph. All
payments will be by cash or check acceptable to the Administrator, or, if so
permitted by the Administrator and if legally permissible, (i) through the
delivery of shares of Stock that have been outstanding for at least six months
(unless the Administrator approves a shorter period) and that have a fair market
value equal to the exercise price, (ii) by delivery to the Company of a
promissory note of the person exercising the Award, payable on such terms as are
specified by the Administrator, (iii) through a broker-assisted exercise program
acceptable to the Administrator, (iv) by other means acceptable to the
Administrator, or (v) by any combination of the foregoing permissible forms of
payment. The delivery of shares in payment of the exercise price under
clause (i) above may be accomplished either by actual delivery or by
constructive delivery through attestation of ownership, subject to such rules as
the Administrator may prescribe.

      (c) Awards Not Requiring Exercise
      Restricted Stock and Unrestricted Stock, whether delivered outright or
under Awards of Stock Units or other Awards that do not require exercise, may be
made in exchange for such lawful consideration, including services, as the
Administrator determines. Any Award resulting in a deferral of compensation
subject to Section 409A shall be construed to the maximum extent possible, as
determined by the Administrator, consistent with the requirements of
Section 409A.


7. EFFECT OF CERTAIN TRANSACTIONS

      (a) Mergers, etc. Except as otherwise provided in an Award, the following
provisions shall apply in the event of a Covered Transaction:


        (1) Assumption or Substitution. If the Covered Transaction is one in
which there is an acquiring or surviving entity, the Administrator may provide
for the assumption of some or all outstanding Awards or for the grant of new
awards in substitution therefor by the acquiror or survivor or an affiliate of
the acquiror or survivor. Any substitution or assumption of a Stock Option or
SAR exempt from the requirements of Section 409A shall be accomplished on a
basis that preserves such exemption.           (2) Cash-Out of Awards. If the
Covered Transaction is one in which holders of Stock will receive upon
consummation a payment (whether cash, non-cash or a combination of the
foregoing), the Administrator may provide for payment (a “cash-out”), with
respect to some or all Awards or portions thereof, equal in the case of each
affected Award or portion thereof to the excess, if any, of (A) the fair market
value of one share of Stock (as determined by the Administrator in its
reasonable discretion) times the number of shares of Stock subject to the Award
or such portion, over (B) the aggregate exercise or purchase price, if any,
under the Award or such portion (in the case of a SAR, the aggregate base price
above which appreciation is measured), in each case on such payment terms (which
need not be the same as the terms of payment to holders of Stock) and other
terms, and subject to such conditions, as the Administrator determines.    
      (3) Acceleration of Certain Awards. If the Covered Transaction (whether or
not there is an acquiring or surviving entity) is one in which there is no
assumption, substitution or cash-out, each Award requiring exercise will become
fully exercisable, and the delivery of shares of Stock deliverable under each
outstanding Award of Stock Units (including Restricted Stock Units and
Performance Awards to the extent consisting of Stock Units) will be accelerated
and such shares will be delivered, prior to the Covered Transaction, in each
case on a basis that gives the holder of the Award a reasonable opportunity, as
determined by the Administrator, following exercise of the Award or the delivery
of the shares, as the case may be, to participate as a stockholder in the
Covered Transaction.           (4) Termination of Awards Upon Consummation of
Covered Transaction. Each Award (unless assumed pursuant to Section 7(a)(1)
above), other than outstanding shares of Restricted Stock (which shall be
treated in the same manner as other shares of Stock, subject to Section 7(a)(5)
below), will terminate upon consummation of the Covered Transaction.

A-4



--------------------------------------------------------------------------------



 





        (5) Additional Limitations. Any share of Stock delivered pursuant to
Section 7(a)(2) or Section 7(a)(3) above with respect to an Award may, in the
discretion of the Administrator, contain such restrictions, if any, as the
Administrator deems appropriate to reflect any performance or other vesting
conditions to which the Award was subject. In the case of Restricted Stock, the
Administrator may require that any amounts delivered, exchanged or otherwise
paid in respect of such Stock in connection with the Covered Transaction be
placed in escrow or otherwise made subject to such restrictions as the
Administrator deems appropriate to carry out the intent of the Plan.

      (b) Change in and Distributions With Respect to Stock


        (1) Basic Adjustment Provisions. In the event of a stock dividend, stock
split or combination of shares (including a reverse stock split),
recapitalization or other change in the Company’s capital structure, the
Administrator will make appropriate adjustments to the maximum number of shares
specified in Section 4(a) that may be delivered under the Plan and to the
maximum share limits described in Section 4(c), and will also make appropriate
adjustments to the number and kind of shares of stock or securities subject to
Awards then outstanding or subsequently granted, any exercise prices relating to
Awards and any other provision of Awards affected by such change.          
(2) Certain Other Adjustments. The Administrator may also make adjustments of
the type described in Section 7(b)(1) above to take into account distributions
to stockholders other than those provided for in Section 7(a) and 7(b)(1), or
any other event, if the Administrator determines that adjustments are
appropriate to avoid distortion in the operation of the Plan and to preserve the
value of Awards made hereunder, having due regard for the qualification of ISOs
under Section 422, the requirements of Section 409A, and the performance-based
compensation rules of Section 162(m), where applicable.           (3) Continuing
Application of Plan Terms. References in the Plan to shares of Stock will be
construed to include any stock or securities resulting from an adjustment
pursuant to this Section 7.



8. LEGAL CONDITIONS ON DELIVERY OF STOCK

      The Company will not be obligated to deliver any shares of Stock pursuant
to the Plan or to remove any restriction from shares of Stock previously
delivered under the Plan until: (i) the Company is satisfied that all legal
matters in connection with the issuance and delivery of such shares have been
addressed and resolved; (ii) if the outstanding Stock is at the time of delivery
listed on any stock exchange or national market system, the shares to be
delivered have been listed or authorized to be listed on such exchange or system
upon official notice of issuance; and (iii) all conditions of the Award have
been satisfied or waived. If the sale of Stock has not been registered under the
Securities Act of 1933, as amended, the Company may require, as a condition to
exercise of the Award, such representations or agreements as counsel for the
Company may consider appropriate to avoid violation of such Act. The Company may
require that certificates evidencing Stock issued under the Plan bear an
appropriate legend reflecting any restriction on transfer applicable to such
Stock, and the Company may hold the certificates pending lapse of the applicable
restrictions.


9. AMENDMENT AND TERMINATION

      The Administrator may at any time or times amend the Plan or any
outstanding Award for any purpose which may at the time be permitted by law, and
may at any time terminate the Plan as to any future grants of Awards; provided,
that except as otherwise expressly provided in the Plan the Administrator may
not, without the Participant’s consent, alter the terms of an Award so as to
affect adversely the Participant’s rights under the Award, unless the
Administrator expressly reserved the right to do so at the time of the Award.
Any amendments to the Plan shall be conditioned upon stockholder approval only
to the extent, if any, such approval is required by law (including the Code and
applicable stock exchange or Nasdaq requirements), as determined by the
Administrator.

A-5



--------------------------------------------------------------------------------



 





10. OTHER COMPENSATION ARRANGEMENTS

      The existence of the Plan or the grant of any Award will not in any way
affect the Company’s right to Award a person bonuses or other compensation in
addition to Awards under the Plan.


11. MISCELLANEOUS

      (a) Waiver of Jury Trial. By accepting an Award under the Plan, each
Participant waives any right to a trial by jury in any action, proceeding or
counterclaim concerning any rights under the Plan and any Award, or under any
amendment, waiver, consent, instrument, document or other agreement delivered or
which in the future may be delivered in connection therewith, and agrees that
any such action, proceedings or counterclaim shall be tried before a court and
not before a jury. By accepting an Award under the Plan, each Participant
certifies that no officer, representative, or attorney of the Company has
represented, expressly or otherwise, that the Company would not, in the event of
any action, proceeding or counterclaim, seek to enforce the foregoing waivers
      (b) Limitation of Liability. Notwithstanding anything to the contrary in
the Plan, neither the Company, any Affiliate, nor the Administrator, nor any
person acting on behalf of any of them, shall be liable to any Participant or to
the estate or beneficiary of any Participant or to any other holder of an Award
by reason of any acceleration of income, or any additional tax, asserted by
reason of the failure of an Award to satisfy the requirements of Section 422 or
Section 409A or by reason of Section 4999 of the Code; provided, that nothing in
this Section 11(b) shall limit the ability of the Administrator or the Company
to provide by separate express written agreement with a Participant for a
gross-up payment or other payment in connection with any such tax or additional
tax.

A-6



--------------------------------------------------------------------------------



 



EXHIBIT A
Definition of Terms
      The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:
      “Administrator”: The Compensation Committee, except that the Compensation
Committee may delegate (i) to one or more of its members such of its duties,
powers and responsibilities as it may determine; (ii) to one or more officers of
the Company the power to grant rights or options to the extent permitted by
Section 157(c) of the Delaware General Corporation Law; (iii) to one or more
officers of the Company the authority to allocate other Awards among such
persons (other than officers of the Company) eligible to receive Awards under
the Plan as such delegated officer or officers determine consistent with such
delegation; provided, that with respect to any delegation described in this
clause (iii) the Compensation Committee (or a properly delegated member or
members of such Committee) shall have authorized the issuance of a specified
number of shares of Stock under such Awards and shall have specified the
consideration, if any, to be paid therefor; and (iv) to such Employees or other
persons as it determines such ministerial tasks as it deems appropriate. In the
event of any delegation described in the preceding sentence, the term
“Administrator” shall include the person or persons so delegated to the extent
of such delegation.
      “Affiliate”: Any corporation or other entity that stands in a relationship
to the Company that would result in the Company and such corporation or other
entity being treated as one employer under Section 414(b) or Section 414(c) of
the Code, except that in determining eligibility for the grant of a Stock Option
or SAR by reason of service for an Affiliate, Sections 414(b) and 414(c) of the
Code shall be applied by substituting “at least 50%” for “at least 80%” under
Section 1563(a)(1), (2) and (3) of the Code and Treas. Regs. § 1.414(c)-2;
provided, that to the extent permitted under Section 409A, “at least 20%” shall
be used in lieu of “at least 50%”; and further provided, that the lower
ownership threshold described in this definition (50% or 20% as the case may be)
shall apply only if the same definition of affiliation is used consistently with
respect to all compensatory stock options or stock awards (whether under the
Plan or another plan). The Company may at any time by amendment provide that
different ownership thresholds (consistent with Section 409A) apply.
Notwithstanding the foregoing provisions of this definition, except as otherwise
determined by the Administrator, a corporation or other entity shall be treated
as an Affiliate only if its employees would be treated as employees of the
Company for purposes of the rules promulgated under the Securities Act of 1933,
as amended, with respect to the use of Form S-8.
      “Award”: Any or a combination of the following:


        (i) Stock Options.           (ii) SARs.           (iii) Restricted
Stock.           (iv) Unrestricted Stock.           (v) Stock Units, including
Restricted Stock Units.           (vi) Performance Awards.          
(vii) Awards (other than Awards described in (i) through (vi) above) that are
convertible into or otherwise based on Stock.

      “Board”: The Board of Directors of the Company.
      “Code”: The U.S. Internal Revenue Code of 1986 as from time to time
amended and in effect, or any successor statute as from time to time in effect.
      “Compensation Committee”: The Compensation and Nominating Committee of the
Board.
      “Company”: Forrester Research, Inc.

A-7



--------------------------------------------------------------------------------



 



      “Covered Transaction”: Any of (i) a consolidation, merger, or similar
transaction or series of related transactions, including a sale or other
disposition of stock, in which the Company is not the surviving corporation or
which results in the acquisition of all or substantially all of the Company’s
then outstanding common stock by a single person or entity or by a group of
persons and/or entities acting in concert, (ii) a sale or transfer of all or
substantially all the Company’s assets, or (iii) a dissolution or liquidation of
the Company. Where a Covered Transaction involves a tender offer that is
reasonably expected to be followed by a merger described in clause (i) (as
determined by the Administrator), the Covered Transaction shall be deemed to
have occurred upon consummation of the tender offer.
      “Employee”: Any person who is employed by the Company or an Affiliate.
      “Employment”: A Participant’s employment or other service relationship
with the Company and its Affiliates. Employment will be deemed to continue,
unless the Administrator expressly provides otherwise, so long as the
Participant is employed by, or otherwise is providing services in a capacity
described in Section 5 to the Company or its Affiliates. If a Participant’s
employment or other service relationship is with an Affiliate and that entity
ceases to be an Affiliate, the Participant’s Employment will be deemed to have
terminated when the entity ceases to be an Affiliate unless the Participant
transfers Employment to the Company or its remaining Affiliates.
      “ISO”: A Stock Option intended to be an “incentive stock option” within
the meaning of Section 422. Each option granted pursuant to the Plan will be
treated as providing by its terms that it is to be a non-incentive stock option
unless, as of the date of grant, it is expressly designated as an ISO.
      “Participant”: A person who is granted an Award under the Plan.
      “Performance Award”: An Award subject to Performance Criteria. The
Committee in its discretion may grant Performance Awards that are intended to
qualify for the performance-based compensation exception under Section 162(m)
and Performance Awards that are not intended so to qualify.
      “Performance Criteria”: Specified criteria, other than the mere
continuation of Employment or the mere passage of time, the satisfaction of
which is a condition for the grant, exercisability, vesting or full enjoyment of
an Award. For purposes of Awards that are intended to qualify for the
performance-based compensation exception under Section 162(m), a Performance
Criterion will mean an objectively determinable measure of performance relating
to any or any combination of the following (measured either absolutely or by
reference to an index or indices and determined either on a consolidated basis
or, as the context permits, on a divisional, subsidiary, line of business,
project or geographical basis or in combinations thereof): sales; revenues;
assets; expenses; earnings before or after deduction for all or any portion of
interest, taxes, depreciation, or amortization, whether or not on a continuing
operations or an aggregate or per share basis; return on equity, investment,
capital or assets; one or more operating ratios; borrowing levels, leverage
ratios or credit rating; market share; capital expenditures; cash flow; stock
price; stockholder return; sales of particular products or services; customer
acquisition or retention; acquisitions and divestitures (in whole or in part);
joint ventures and strategic alliances; spin-offs, split-ups and the like;
reorganizations; or recapitalizations, restructurings, financings (issuance of
debt or equity) or refinancings. A Performance Criterion and any targets with
respect thereto determined by the Administrator need not be based upon an
increase, a positive or improved result or avoidance of loss. To the extent
consistent with the requirements for satisfying the performance-based
compensation exception under Section 162(m), the Administrator may provide in
the case of any Award intended to qualify for such exception that one or more of
the Performance Criteria applicable to such Award will be adjusted in an
objectively determinable manner to reflect events (for example, but without
limitation, acquisitions or dispositions) occurring during the performance
period that affect the applicable Performance Criterion or Criteria.
      “Plan”: Forrester Research, Inc. 2006 Equity Incentive Plan as from time
to time amended and in effect.
      “Prior Plan”: Forrester Research, Inc. 1996 Amended and Restated Equity
Incentive Plan, as amended and in effect prior to the Effective Date.

A-8



--------------------------------------------------------------------------------



 



      “Restricted Stock”: Stock subject to restrictions requiring that it be
redelivered or offered for sale to the Company if specified conditions are not
satisfied.
      “Restricted Stock Unit”: A Stock Unit that is, or as to which the delivery
of Stock or cash in lieu of Stock is, subject to the satisfaction of specified
performance or other vesting conditions.
      “SAR”: A right entitling the holder upon exercise to receive an amount
(payable in shares of Stock of equivalent value) equal to the excess of the fair
market value of the shares of Stock subject to the right over the fair market
value of such shares at the date of grant.
      “Section 409A”: Section 409A of the Code.
      “Section 422”: Section 422 of the Code.
      “Section 162(m)”: Section 162(m) of the Code.
      “Stock”: Common Stock of the Company, par value $.01 per share.
      “Stock Option”: An option entitling the holder to acquire shares of Stock
upon payment of the exercise price.
      “Stock Unit”: An unfunded and unsecured promise, denominated in shares of
Stock, to deliver Stock or cash measured by the value of Stock in the future.
      “Unrestricted Stock”: Stock not subject to any restrictions under the
terms of the Award.

A-9